                   Case 3:20-cv-06101-SKV Document 28 Filed 09/16/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   SHERRI LYNN IRONS,                                   Civil No. C20-6101-SKV

11            Plaintiff,

12            v.                                          ORDER OF REMAND

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Appeals Council will direct the Administrative Law

18   Judge to:

19      •     Offer Plaintiff the opportunity for a new hearing;

20      •     Reassess the severity of Plaintiff’s impairments, including fibromyalgia;

21      •     Consider the medical opinions of record and prior administrative findings in accordance

22            with 20 C.F.R. § 404.1520c;

23      •     Reevaluate the residual functional capacity in accordance with 20 C.F.R. § 404.1545,

24            SSR 85-15, and SSR 96-8p, and;

     Page 1         ORDER - [C20-6101-SKV]
                Case 3:20-cv-06101-SKV Document 28 Filed 09/16/21 Page 2 of 2



 1
        •     Continue with the sequential evaluation, including obtaining vocational expert evidence,
 2
              as needed.
 3
     Upon proper presentation, this Court will consider Plaintiff’s application for costs and attorney’s
 4
     fees under 28 U.S.C. § 2412(d).
 5
              DATED this 16th day of September 2021.
 6


                                                          A
 7

 8                                                        S. KATE VAUGHAN
                                                          United States Magistrate Judge
 9

10

11
     Presented by:
12
     s/ Ryan Lu
13   RYAN LU
     Special Assistant United States Attorney
14   Office of the General Counsel
     Social Security Administration
15   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
16   Telephone: (206) 615-2034
     Fax: (206) 615-2531
17   ryan.lu@ssa.gov

18

19

20

21

22

23

24

     Page 2      ORDER - [C20-6101-SKV]
